DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenmann et al. (U.S. Pub No. 20030236596) in view of Naboulsi (U.S. Pub No. 20190324542). 
Regarding claims 1, 8, 15  Eisenmann et al. disclose a computer readable storage medium comprising a set of instructions, a method and a configurable input control system for an automobile, comprising: a processor; one or more controllers to provide an input control signal for a function of an automobile, wherein each of the one or more controllers are to be situated at different locations (See abstract; Fig. 4; claim 10); and an input controller subsystem, in communication with the processor and the one or more controllers (See Fig.4), 
However, Eisenmann et al. fail to specifically disclose the input controller subsystem, in communication with the processor and the one or more controllers to: receive a request to reassign a layout or function of at least one of the one or more controllers, wherein the request includes at least one of a new location or a new function for the at least one controller; locate, in response to the request, the assigned layout and function of the at least one controller; determine whether the at least one controller can be reassigned as requested; and reconfigure the layout or function of the at least one controller so that the controller is relocated to a different location or controls a different automobile function.  
In an analogous art, Naboulsi discloses receive a request (See 0067 driver’s selection as a request) to reassign a layout or function of at least one of the one or more controllers, wherein the request includes at least one of a new location or a new function for the at least one controller; locate, in response to the request, the assigned layout and function of the at least one controller; determine whether the at least one controller can be reassigned as requested; and reconfigure the layout or function of the at least one controller so that the controller is relocated to a different location or controls a different automobile function (See paragraph 0054; the controller is being reassigned function based on the command of the driver such as the controller increases a volume, the controller turns the machinegun clockwise). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Eisenmann with that of Naboulsi by reassigning function of one of the controller  and to reconfigure the function of the controller to control a different automobile function since it would enhance the capabilities of various sensorial driver abilities and to provide the tools necessary to the driver to accomplish the tasks.
Regarding claims 2, 9, 16, Naboulsi discloses the one or more controllers include a turn signal switch, a wiper control switch, a rear view mirror control switch, a trailer mirror control switch, a cruise control switch, a mouse pad controller, a rotating knob selector, or a universal switch (See paragraph 0014, i.e. cruise control).
Regarding claims 3, 10, 17, Naboulsi discloses wherein reconfiguring the layout or function of the at least one of the one or more controllers includes modifying functions of one or more controllers provided on a steering column (See paragraph 0059).
Regarding claims 4, 11, 18, Naboulsi discloses wherein reconfiguring the layout or function of the at least one of the one or more controllers includes changing a function associated with the one or more controllers from one side of the driver to the other side (See paragraph 0058).
Regarding claims 5-6, 12-13, 19, Naboulsi discloses wherein changing the functions from one side of the driver to the other side includes changing a layout of the at least one of the one or more controllers between a right-hand dominant layout and a left-hand dominant layout; and wherein changing the functions from one side of the driver to the other side is to change a layout of the at least one or more controllers between a right-side drive layout and a left-side drive layout (See paragraph 0058).
Regarding claims 7, 14, 20, Naboulsi discloses a universal controller having a display and located on a shifter or a dash, wherein reconfiguring a layout or function of the one or more controllers includes relocating a function associated with at least one of the one or more controllers to be located on the universal controller (See paragraph 0017; claim 19).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/
 Primary Examiner, Art Unit 3661